Citation Nr: 0004784	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  95-12 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for internal derangement 
of the right knee, currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

David Scott Nelson, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1950 to July 1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1995 rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

This appeal was previously before the Board in August 1998 
and was remanded for the purpose of affording the veteran a 
VA examination.

In a November 1999 letter to the veteran, the RO attempted to 
clarify the veteran's representation in this matter.  The 
veteran did not respond to the letter, and the Board will 
proceed with its review of the veteran's increased rating 
claim.


REMAND

A preliminary review of the record discloses that the veteran 
is currently service-connected for internal derangement of 
his right knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1999).  Private and VA medical records have revealed the 
presence of degenerative joint disease of both of the 
veteran's knees.  However, the available medical records do 
not indicate whether the degenerative joint disease of 
veteran's right knee is related to the veteran's service 
connected right knee disability.  See VAOPGCPREC 9-98 and 23-
97.  In light of the above, the Board finds that an attempt 
should be made to clarify whether the veteran's degenerative 
joint disease of the right knee is related to his service 
connected disability.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded an 
examination of his right knee to 
determine the extent of any and all 
disability associated with the service-
connected disability.  All necessary 
tests and studies should be accomplished, 
and complaints and clinical 
manifestations should be reported in 
detail.  Following the examination and a 
review of pertinent records associated 
with the claims file, the examiner is 
requested to offer an opinion as to 
whether any additional disorder of the 
right knee, including degenerative joint 
disease, is causally or etiologically 
related to the service connected right 
knee disability. Also, in accordance with 
DeLuca, the examination report should 
address any weakened movement of the 
right knee, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and 
provide an opinion as to how these 
factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up that fact should be so 
stated.  Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1999), 
copies of all pertinent medical records 
in the veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

2.  The RO should then review the 
expanded record and adjudicate the claim 
for a rating in excess of 10 percent for 
a right knee disability.  If it is 
determined that the right knee arthritis 
is related to the veteran's service, the 
RO should consider VA General Counsel 
opinions VAOPGCPREC 9-98 and 23-97 in 
evaluating the veteran's disability.  If 
the benefit sought remains denied the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



